     Case 2:20-cr-00520-DMG Document 19 Filed 10/27/20 Page 1 of 8 Page ID #:56



 1

 2

 3

 4                                                        10/27/2020
 5                                                             JB


 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,            CR No.     2:20-cr-00520-DMG

11                  Plaintiff,            I N F O R M A T I O N
12                  v.                    [18 U.S.C. § 1349: Conspiracy
                                          to Commit Bank Fraud; 18 U.S.C.
13   ANDRANIK AMIRYAN,                    § 1028A: Aggravated Identity
                                          Theft; 8 U.S.C. §§ 1326(a),
14                  Defendant.            (b)(1): Illegal Alien Found in
                                          the United States Following
15                                        Removal; 18 U.S.C.
                                          §§ 981(a)(1)(C), 982(a)(2), and
16                                        28 U.S.C. § 2461(c): Criminal
                                          Forfeiture]
17

18        The United States Attorney charges:
19                                  COUNT ONE
20                             [18 U.S.C. § 1349]
21        Beginning on an unknown date, and continuing through at
22   least September 28, 2020, in Los Angeles County, within the
23   Central District of California, and elsewhere, defendant
24   ANDRANIK AMIRYAN, and others, conspired to commit bank fraud, in
25   violation of Title 18, United States Code, Section 1344.          The
26   object of the conspiracy was carried out, and to be carried out,
27   in substance, as follows:     Defendant AMIRYAN and his co-
28   conspirators would impersonate a victim of identity theft and
     Case 2:20-cr-00520-DMG Document 19 Filed 10/27/20 Page 2 of 8 Page ID #:57



 1   open bank accounts in the victim’s name.        Defendant AMIRYAN and

 2   his co-conspirators would use a shell company to apply for CARES

 3   Act relief funds, falsely stating that the shell company had a

 4   monthly payroll over $500,000, and attaching forged tax forms as

 5   support.   Defendant AMIRYAN and his co-conspirators would

 6   rapidly withdraw the CARES Act funds by writing checks to co-

 7   conspirators and to additional shell companies for which

 8   defendant had obtained bank accounts.       Defendant AMIRYAN would

 9   also use his bank accounts to accept fraudulently obtained CARES

10   Act relief funds from shell companies controlled by his co-

11   conspirators.   As a result of this fraud, defendant AMIRYAN and

12   his co-conspirators obtained from federally-insured financial

13   institutions over $1 million by making false statements to the

14   banks.

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         2
     Case 2:20-cr-00520-DMG Document 19 Filed 10/27/20 Page 3 of 8 Page ID #:58



 1                                  COUNT TWO

 2                            [18 U.S.C. § 1028A]

 3        Beginning on an unknown date, and continuing through at

 4   least September 28, 2020, in Los Angeles County, within the

 5   Central District of California, and elsewhere, defendant

 6   ANDRANIK AMIRYAN knowingly transferred, possessed, and used,

 7   without lawful authority, a means of identification of another

 8   person, including the name of victim P.K. on or about June 12,

 9   2020, during and in relation to a felony violation of Title 18,

10   United States Code, Section 1349, Conspiracy to Commit Bank

11   Fraud, as charged in Count Two, knowing that the means of

12   identification belonged to another actual person.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         3
     Case 2:20-cr-00520-DMG Document 19 Filed 10/27/20 Page 4 of 8 Page ID #:59



 1                                 COUNT THREE

 2                       [8 U.S.C. §§ 1326(a), (b)(1)]

 3        On or about February 28, 2017, defendant ANDRANIK AMIRYAN,

 4   an alien, who had been officially deported and removed from the

 5   United States on or about April 16, 2008, and January 20, 2011,

 6   was found in Los Angeles County, within the Central District of

 7   California, after knowingly and voluntarily re-entering and

 8   remaining in the United States without having obtained

 9   permission from the Attorney General or his designated

10   successor, the Secretary for Homeland Security, to reapply for

11   admission to the United States following deportation and

12   removal.

13        At least one of defendant AMIRYAN’S previously alleged

14   removals from the United States occurred subsequent to defendant

15   AMIRYAN’S conviction for at least one of the following felonies:

16   Burglary, in violation of California Penal Code Section 459, and

17   Get Credit/Goods in Another’s Identity, in violation of

18   California Penal Code Section 530.5, on or about January 30,

19   2007, in the Superior Court of the State of California, County

20   of Los Angeles, Case Number GA057187-02, for which defendant

21   AMIRYAN was sentenced to two years in prison; Grand Theft, in

22   violation of California Penal Code Section 487, and False

23   Personation Of Another, in violation of California Penal Code

24   Section 529, on or about January 30, 2007, in the Superior Court

25   of the State of California, County of Los Angeles, Case Number

26   GA064704-01, for which defendant AMIRYAN was sentenced to three

27   years in prison; and Illegal Alien Found After Removal and

28   Conviction, in violation of Title 8, United States Code, Section

                                         4
     Case 2:20-cr-00520-DMG Document 19 Filed 10/27/20 Page 5 of 8 Page ID #:60



 1   1326, in the United States District Court for the Northern

 2   District of New York, for which defendant AMIRYAN was sentenced

 3   to 14 months in prison.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         5
     Case 2:20-cr-00520-DMG Document 19 Filed 10/27/20 Page 6 of 8 Page ID #:61



 1                             FORFEITURE ALLEGATION

 2              [18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c)

 3                           and 18 U.S.C. § 982(a)(2)]

 4        1.   Pursuant to Rule 32.2 of the Federal Rules of Criminal

 5   Procedure, notice is hereby given to defendant ANDRANIK AMIRYAN

 6   (“Defendant”), that the United States will seek forfeiture as

 7   part of any sentence in accordance with Title 18, United States

 8   Code, Section 981(a)(1)(C), Title 28, United States Code,

 9   Section 2461(c), and Title 18, United States Code, Section

10   982(a)(2), in the event of defendant’s conviction under Count

11   One or Two of this Information.

12        2.   Defendant shall forfeit to the United States the

13   following property:

14              a.    All right, title and interest in any and all

15   property, real or personal, constituting, or derived from, any

16   proceeds obtained, directly or indirectly, as a result of any

17   offense set forth in Count One or Two of this Information

18   including, without limitation:

19                     i.   approximately $11,800 in U.S. Currency

20   seized on or about September 28, 2020 during the execution of a

21   search warrant at a Sunland, California residence;

22                     ii. the approximately $201,647.81 in Bank of

23   America business checking account 325137091308, held in the name

24   of ACBA TECHNOLOGIES LLC, with signature authority in the name

25   of Petro Kolot;

26                     iii. the approximately $60,656.79 in Bank of

27   America business checking account 325108706596, held in the name

28

                                         6
     Case 2:20-cr-00520-DMG Document 19 Filed 10/27/20 Page 7 of 8 Page ID #:62



 1   of MAGIC FINISHING, with signature authority in the name of

 2   defendant ANDRANIK AMIRYAN;

 3                    iv. the approximately $1.60 in Bank of America

 4   business checking account 325108706606, held in the name of

 5   HETCHY JUNCTION, INC., with signature authority in the name of

 6   defendant ANDRANIK AMIRYAN; and

 7              b.   A sum of money equal to the total value of the

 8   property described in subparagraph a above.

 9        3.   Pursuant to Title 21, United States Code, Section

10   853(p), as incorporated by Title 18, United States Code, Section

11   982(b), and Title 28, United States Code, Section 2461(c),

12   defendant shall forfeit substitute property, up to the value of

13   the property described in the preceding paragraph if, as the

14   result of any act or omission of defendant, the property

15   described in the preceding paragraph or any portion thereof (a)

16   cannot be located upon the exercise of due diligence; (b) has

17        ///

18

19

20

21

22

23

24

25

26

27

28

                                         7
     Case 2:20-cr-00520-DMG Document 19 Filed 10/27/20 Page 8 of 8 Page ID #:63



 1   been transferred, sold to, or deposited with a third party; (c)

 2   has been placed beyond the jurisdiction of the court; (d) has

 3   been substantially diminished in value; or (e) has been

 4   commingled with other property that cannot be divided without

 5   difficulty.

 6

 7
                                 NICOLA T. HANNA
 8
                                 United States Attorney
 9

10

11                               BRANDON D. FOX
                                 Assistant United States Attorney
12                               Chief, Criminal Division
13
                                 RANEE A. KATZENSTEIN
14                               Assistant United States Attorney
                                 Chief, Major Frauds Section
15
                                 ANDREW BROWN
16                               Assistant United States Attorney
17                               Major Frauds Section

18

19

20

21

22

23

24

25

26

27

28

                                         8
